DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/26/2022.
In the instant Amendment, claims 1, 4-6, 8, 11-13, 15 and 17-19 have been amended. Claims 2-3, 9-10 and 16 have been cancelled without prejudice. Claims 21-25 have been added. Claims 1, 8 and 15 are independent claims. Claims 1, 4-8, 11-15 and 17-25 have been examined and are pending. This Action is made FINAL.


Response to Arguments
Applicants’ arguments with respect to claims 1, 4-8, 11-15 and 17-25 have been considered but are moot in view of the new ground(s) of rejection.  
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 8, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being patentable over Sidey et al. (“Sidey,” US 5954797, published on 09/21/1999) in view of Lunardhi et al. (“Lunardhi,” 20170330449, published on 11/16/2017)
Regarding Claim 1;
Sidey discloses a method, comprising: 
obtaining one or more platform configuration values for a hardware device from a local platform configuration value table of the hardware device, wherein the one or more platform configuration values are associated with software of the hardware device (Col 2, lines 20-27; the management information is exchanged between the management station and the managed nodes. A unit of network management information is referred to as a "managed object." Managed objects that are related are defined in the Management Information Base (MIB). The MIB can be located in a managed node and accessed via a network management protocol; Col 6, lines 44-47; columns that represent individual MIB objects, such as Model Number, BIOS Version Number, Formal Name, Location, and as many other columns as are necessary to describe the computer; Col 6, lines 24-26; Computer 1 is interrogated for its MIB Object data and Computer 1 returns an alphabetical listing of the values of its MIB Objects, namely, the values),              
comparing the obtained platform configuration values for the hardware device to one or more platform configuration values stored in a second platform configuration table to identify one or more software changes to the hardware device (Col 10, lines 43-47; using the configuration information obtained form Collected MIB Table, comparison engine examines each node in the Equals KI Class to determine what changes may be proposed to the system operator to convert managed modes from one class to another; Col 6, lines 24-26; Computer 1 is interrogated for its MIB Object data and Computer 1 returns an alphabetical listing of the values of its MIB Objects, namely, the values); and
 performing one or more automated remedial actions based at least in part on a result of the comparison (Col 10, lines 43-53; using the configuration information obtained form Collected MIB Table, comparison engine examines each node in the Equals KI Class to determine what changes may be proposed to the system operator to convert managed modes from one class to another [] the modems in both classes may be reset to a third group of settings);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (col 9, lines 21-24; hardware and software information about a managed node, including firmware version(s), disk drive size(s), remaining storage space(s), microprocessor speed, RAM).
Sidey discloses all the limitations as recited above, but do not explicitly disclose wherein the local platform configuration value table of the hardware device is secured by a cryptographic module of the hardware device.
However, in an analogous art, Lunardhi secured sensor interface system/method that includes:
wherein the local platform configuration value table of the hardware device is secured by a cryptographic module of the hardware device (Lunardhi: par 0031; fig. 4; determining if the signal and/or the source of the signal can be authenticated, for example by authenticating a source ID [] if the signal and/or the source of the signal cannot be authenticated (e.g. if the signal is received from an untrusted element), then the configuration table is not adjusted [] issuing a warning of an unauthorized access attempt).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lunardhi with the method/system of Sidey to include wherein the local platform configuration value table of the hardware device is secured by a cryptographic module of the hardware device. One would have been motivated to include a configuration table configured to store sensor configurations for the distributed sensor system, and a security controller configured to secure the configuration table by limiting access to the configuration table according to a selected security protocol (Lunardhi: abstract).
	

Regarding Claim 5; 
The combination of Sidey and Lunardhi disclose the method of claim 1,
Sidey discloses wherein the one or more platform configuration values for the hardware device are stored in the second platform configuration table in response to the hardware device being produced or in response to at least one software item of the hardware device being updated (Sidey: Col 10, lines 43-53; fig.3; using the configuration information obtained form Collected MIB Table, comparison engine examines each node in the Equals KI Class to determine what changes may be proposed to the system operator to convert managed modes from one class to another [] the modems in both classes may be reset to a third group of settings).
Lunardh further discloses (Lunardh: par 0052; the configuration table configured to include stored sensor configurations for the distributed sensor system, the method comprising receiving updated sensor configurations for the distributed sensor system, when the updated sensor configurations are received in compliance with a selected security protocol, then adjusting the stored sensor configurations in the configuration table based on the updated sensor configurations).
One would have been motivated to include a configuration table configured to store sensor configurations for the distributed sensor system, and a security controller configured to secure the configuration table by limiting access to the configuration table according to a selected security protocol (Lunardhi: abstract).
	
Regarding Claim 8;
This Claim recites an apparatus that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 12;
This Claim recites an apparatus that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  


Regarding Claim 15;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 18;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  
Claims 4, 11, 17 and 21-25 are rejected under 35 U.S.C. 103 as being patentable over Sidey et al. (US 5954797) in view of Lunardhi et al. (20170330449) and further in view of Caudle et al. (“Caudle,” US 20120331526, published on 12/27/2012)

Regarding Claim 4;
The combination of Sidey and Lunardhi disclose the method of claim 1,
The combination of Sidey and Lunardhi disclose all the limitations as recited above, but do not explicitly disclose wherein the one or more platform configuration values for the hardware device are obtained by an integrity validation monitor associated with the hardware device, and wherein the integrity validation monitor sends the obtained platform configuration values for the hardware device to an integrity validation server that securely stores the second platform configuration table and performs the comparison.  
However, in an analogous art, Caudle discloses device integrity checks system/method that includes:
wherein the one or more platform configuration values for the hardware device are obtained by an integrity validation monitor associated with the hardware device (Caudle: par 0027; the configuration hash module can determine whether the configuration of the mobile device has changed in any way since the previous calculation. Based at least in part on this determination, the configuration hash module can indicate that the configuration of the mobile device has changed (and thus, e.g., that a new device configuration/integrity check), and wherein the integrity validation monitor sends the obtained platform configuration values for the hardware device to an integrity validation server that securely stores the second platform configuration table and performs the comparison (Caudle: par 0038; the validation module can request that the mobile device send, to the access server, inventory and/or configuration information associated with the mobile device; par 0012; if the access server determines that the two configuration hash values are equal and/or equivalent, the configuration hash value can determine that the current hardware and/or software configuration of the mobile device is valid; par 0051; the database can store a device ID of the mobile device, a configuration hash value associated with and/or based at least in part on a hardware configuration and/or software configuration of the mobile device [] the database can provide the access server with information necessary to determine whether a mobile device is valid and thus should be granted access to a requested resource included in the private network).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Caudle with the method/system of Sidey and Lunardhi to include wherein the one or more platform configuration values for the hardware device are obtained by an integrity validation monitor associated with the hardware device, and wherein the integrity validation monitor sends the obtained platform configuration values for the hardware device to an integrity validation server that securely stores the second platform configuration table and performs the comparison. One would have been motivated to perform an integrity check of the mobile device. The mobile device can first determine whether a current configuration hash value associated with the mobile device is equivalent to a previously-calculated and stored configuration hash value associated with the mobile device (Caudle: abstract).

Regarding Claim 11;
This Claim recites an apparatus that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  


Regarding Claim 17;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  


Regarding Claim 21;
	The combination of Sidey, Lunardhi and Caudle disclose the method of claim 4, 
	Caudle disclose wherein the hardware device comprises one of a plurality of hardware devices at a first location that is different than a second location of the integrity validation server (Caudle: par 0016; multiple mobile devices, similar to the mobile device; par 0038; the validation module can request that the mobile device send, to the access server, inventory and/or configuration information associated with the mobile device; par 0012; if the access server determines that the two configuration hash values are equal and/or equivalent, the configuration hash value can determine that the current hardware and/or software configuration of the mobile device is valid; par 0051; the database can store a device ID of the mobile device, a configuration hash value associated with and/or based at least in part on a hardware configuration and/or software configuration of the mobile device).
One would have been motivated to perform an integrity check of the mobile device. The mobile device can first determine whether a current configuration hash value associated with the mobile device is equivalent to a previously-calculated and stored configuration hash value associated with the mobile device (Caudle: abstract).

Regarding Claim 22;
The combination of Sidey and Lunardhi the method of claim 1,
The combination of Sidey and Lunardhi disclose all the limitations as recited above, but do not explicitly disclose wherein the one or more platform configuration values for the hardware device comprise a hash value related to the respective software component.  
However, in an analogous art, Caudle discloses device integrity checks system/method that includes:
wherein the one or more platform configuration values for the hardware device comprise a hash value related to the respective software component (Caudle: par 0016; multiple mobile devices, similar to the mobile device; par 0012; if the access server determines that the two configuration hash values are equal and/or equivalent, the configuration hash value can determine that the current hardware and/or software configuration of the mobile device is valid).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Caudle with the method/system of Sidey and Lunardhi to include wherein the one or more platform configuration values for the hardware device comprise a hash value related to the respective software component. One would have been motivated to perform an integrity check of the mobile device. The mobile device can first determine whether a current configuration hash value associated with the mobile device is equivalent to a previously-calculated and stored configuration hash value associated with the mobile device (Caudle: abstract).
	


 Regarding Claim 23;
This Claim recites an apparatus that perform the same steps as method of Claim 21, and has limitations that are similar to Claim 21, thus are rejected with the same rationale applied against claim 21.  

Regarding Claim 24;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 21, and has limitations that are similar to Claim 21, thus are rejected with the same rationale applied against claim 21.  

Regarding Claim 25;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 22, and has limitations that are similar to Claim 22, thus are rejected with the same rationale applied against claim 22.  


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being patentable over Sidey et al. (US 5954797) in view of Lunardhi et al. (20170330449) and further in view of Cieslak et al. (“Cieslak,” US 11240104, filed on 05/21/2019)

Regarding Claim 6;
The combination of Sidey and Lunardhi disclose the method of claim 1,
Sidey discloses wherein the comparison detects an unknown platform configuration value for the hardware device in the second platform configuration table (Col 10, lines 43-47; using the configuration information obtained form Collected MIB Table, comparison engine examines each node in the Equals KI Class to determine what changes may be proposed to the system operator to convert managed modes from one class to another; Col 6, lines 24-26; Computer 1 is interrogated for its MIB Object data and Computer 1 returns an alphabetical listing of the values of its MIB Objects, namely, the values).
Sidey discloses the comparison as recited above, but do not explicitly disclose an unknown platform configuration value for the hardware device in the platform configuration table. 
However, in an analogous art, Cieslak discloses device configuration parameter determination system/method that includes:
an unknown platform configuration value for the hardware device in the platform configuration table (Cieslak: Col 10, lines 16-19; the unknown device detected by reviewing a device characteristic field or a categorization field based on device characteristics in a table maintained by the device lookup service).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cieslak with the method/system of Sidey and Lunardhi to include an unknown platform configuration value for the hardware device in the platform configuration table. One would have been motivated to assigning configuration parameters to unknown devices by comparing characteristics of unknown devices to characteristics of known devices. Characteristics of an unknown device are compared to characteristics of known devices to identify a similar device having known configuration parameters (Cieslak: abstract).

Regarding Claim 13;
This Claim recites an apparatus that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 19;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being patentable over Sidey et al. (US 5954797) in view of Lunardhi et al. (20170330449) and further in view of Gardner et al. (“Gardner,” US 20210067607, filed on 08/30/2019)

Regarding Claim 7
The combination of Sidey and Lunardhi disclose the method of claim 1, 
The combination of Sidey and Lunardhi disclose all the limitations as recited above, but do not explicitly disclose 
wherein the one or more automated remedial actions comprise initiating a reboot of the hardware device
However, in an analogous art, Gardner discloses providing updates for server system/method that includes:
wherein the one or more automated remedial actions comprise initiating a reboot of the hardware device (Gardner: par 0093; when either the first condition or the second condition is not satisfied, the server running the workflow may automatically abort the workflow and/or may automatically restart).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gardner with the method/system of Sidey and Lunardhi to include wherein the one or more automated remedial actions comprise initiating a reboot of the hardware device. One would have been motivated to use a lookup table that associates various conditions with their causes to identify one or more potential causes of the identified condition (Gardner: par 0004).
  
Regarding Claim 14;
This Claim recites an apparatus that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 20;
This Claim recites a non-transitory processor-readable storage medium that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439